Citation Nr: 0420268	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  93-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly pension at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1965 to July 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The RO denied entitlement to special monthly 
pension at the housebound rate.

The case was remanded to the RO by the Board in April 1997, 
September 1998 and in January 2002 for additional development 
and adjudicative action.  

In March 2004 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued VCAA notice letters to the veteran in 
connection with his current appeal in March 2002 and August 
2003.

The Board's review of the evidentiary record discloses that 
the remand directives of September 1998 and January 2002 were 
not complied with.  

In this case, the veteran asserts that he is entitled to 
special monthly pension by reason of being housebound.  More 
specifically, he asserts that he is basically confined to his 
home and the courtyard just outside his home.  He asserts 
that he is unable to get to the grocery store or keep 
doctor's appointments, for example, without the aid of family 
and friends.  

At the outset, the Board notes that housebound benefits are 
warranted if, in addition to having a single permanent 
disability rated 100 percent disabling under the VA's 
Schedule for Rating Disabilities, the veteran: (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, 
or, (2) is "permanently housebound" by reason of disability 
or disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. § 3.351 
(d) (2003).

The RO, in the May 1992 rating decision, July 1992 Statement 
of the Case, and numerous Supplemental Statements of the 
Case, determined that the veteran was not eligible for 
special monthly pension because the evidence revealed that he 
was not substantially confined to his dwelling and the 
immediate premises; and that the veteran did not have a 
single disability rated at 100 percent plus additional rated 
disabilities with a combined total of at least 60 percent.  

It appears that the RO last rated the veteran's individual 
disabilities via the May 1992 rating decision.  At that time, 
the veteran's low back pain with radiculopathy and 
hypertrophic changes was rated as 10 percent disabling.  

The veteran's organic brain syndrome secondary to head trauma 
with vertigo and adjustment disorder and aphasia was rated as 
50 percent disabling.  Coronary artery disease with angina 
was rated as 30 percent disabling.  Traumatic arthritis of 
the cervical spine with limitation of motion was rated as 10 
percent disabling.  A fracture at the junction of the middle 
and distal 1/3 right clavicle with residual deformity was 
rated as 10 percent disabling.  Both traumatic arthritis of 
the right humeral head and scars of the anterior right knee 
over the patella were rated as 0 percent disabling.  

In the April 1997 remand, the Board noted that during the 
pendency of the veteran's appeal, he had apparently suffered 
a myocardial infarction in 1992 and undergone a lumbar 
laminectomy with fusion and internal fixation at L4-5 in 
1993.  The Board found that as a result of the changes in the 
veteran's health, the current status of his overall medical 
condition was not evident from the current evidentiary 
record.  

The veteran was afforded additional VA medical examinations 
in July 1997.  A Supplemental Statement of the Case was 
issued in December 1997 and the case was returned to the 
Board.  

In the September 1998 remand, the Board noted that there was 
no evidence of record to show that each of the veteran's 
disabilities were reevaluated and accorded the correct 
disability rating.  In other words, it was unknown whether 
the veteran had a single permanent disability rated as 100 
percent disabling under the VA's Schedule for Rating 
Disabilities, and additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems.  

As such, the Board specifically directed that the RO should 
evaluate the severity of all the veteran's disabilities and 
assign specific disability evaluations for each under the 
appropriate diagnostic codes.

However, the RO did not accomplish this directive.  In fact, 
the RO issued another Supplemental Statement of the Case in 
June 2001 noting essentially that the veteran did not have a 
single disability ratable at 100 percent.  The RO made this 
determination without evaluating the severity of each of the 
veteran's disabilities under the appropriate diagnostic 
codes, despite the Board's specific directives to do so.  

In light of the foregoing, the Board once again remanded the 
case back to the RO in January 2002.  In the January 2002 
remand, the Board specifically addressed the fact that the RO 
had repeatedly failed to identify and rate each of the 
veteran's disabilities.  The Board once again pointed out 
that in pension cases, each of the veteran's disabilities 
must be assigned a percentage rating and the diagnostic codes 
used must be discussed; and thereafter, all ratings must be 
combined under 38 C.F.R. § 4.25 (2003).  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992).  

However, the RO once again, did not accomplish this 
directive, despite the clarity and precision of the January 
2002 remand directives.  Therefore, appropriate corrective 
action must be accomplished.  See Stegall v. West, 11 Vet. 
App. 268 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  

Although the RO afforded the veteran a contemporaneous VA 
medical examination and obtained a medical opinion regarding 
whether the veteran's disabilities render him housebound for 
entitlement to special monthly pension purposes, the RO did 
not evaluate the severity of the veteran's disabilities based 
on the applicable rating codes and criteria.  In this regard, 
the Board points out that the veteran's disabilities were 
last rated in 1992, and the current medical evidence of 
record shows that the veteran suffers from additional 
disabilities that have never been rated, including for 
example, peripheral neuropathy of the feet/legs due to 
diabetes mellitus.  

In cases such as this, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The CAVC has held that the duty to assist includes the duty 
to obtain a thorough and contemporaneous VA examination.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  




3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any disorders since 
January 2002.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
examination(s) to include completion of 
the Examination for Aid and Attendance or 
Housebound Status (VA form 2680) 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
and extent of severity of all of the 
veteran's disabilities.  


The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination.  

The examiner(s) must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
studies to include examinations by 
medical specialists should be conducted.

In this regard, the examiner(s) should 
provide sufficient detail to rate each 
identified disability under each and 
every specific applicable rating code and 
criteria including any criteria that may 
have changed during the pendency of the 
claim.  

In addition, the examiner should also 
render an opinion as to whether the 
veteran is "permanently housebound" by 
reason of disability or disabilities.  
The examiner should be informed that the 
requirement is met when the veteran is 
substantially confined to his or her 
dwelling and the immediate premises or, 
if institutionalized, to the ward or 
clinical area, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351 (d) (2003).  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination report(s) and 
required medical opinion to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
In particular, the VBA AMC must rate the 
severity of each and every disorder 
appropriately under specific diagnostic 
codes.  The Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to special monthly pension at 
the housebound rate.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for special monthly pension at the 
housebound rate and result in a denial.  38 C.F.R. § 3.655 
(2003).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


